Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 1 of 10 PageID# 572




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division




    GSH Trademarks Limited,

                          Plaintiff,
           V.
                                                             Case No. l:20-cv-0271
                                                             Hon. Liam O'Grady
    SIA "Baltmark Invest",

                           Defendant.



                                             ORDER


        Before the Court is Plaintiff GSH Trademarks Limited's("GSH")objection (Dkt. 53) to

the Magistrate Judge's Report and Recommendation(R&R)(Dkt. 52)on GSH's motion for

default judgment as to Defendant Sia "Baltmark Invest"("Baltmark")(Dkt. 28). GSH filed this

objection pursuant to Fed. R. Civ. P. 72, 28 U.S.C. § 636(b)(1)(C), and Local Rules 7 and 72.

        Upon consideration of the record, the Court ADOPTS the Magistrate Judge's

recommendation and DENIES GSH's motion for Default Judgment(Dkt. 28), albeit WITH

PREJUDICE.


                                       I.   BACKGROUND


        For the sake of clarity, the Court will restate the factual and procedural background of

this case. Baltmark validly registered the disputed SHUSTOV GST Trademark (Reg.'879)("the

Mark")on March 25, 2014. Dkt. 1, at 2, 7. "The SHUSTOV GST Trademark is not for the

word, SHUSTOV, but rather for the composite image of the golden bell, superimposed with the

word SHUSTOV,sitting atop a red ribbon, and below the image of[a] bearded man." Dkt. 54,

at 5.
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 2 of 10 PageID# 573
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 3 of 10 PageID# 574
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 4 of 10 PageID# 575
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 5 of 10 PageID# 576
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 6 of 10 PageID# 577
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 7 of 10 PageID# 578
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 8 of 10 PageID# 579
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 9 of 10 PageID# 580
Case 1:20-cv-00271-LO-MSN Document 56 Filed 05/18/21 Page 10 of 10 PageID# 581
